DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This is the first office action in response to Application filed on 06/24/2019.

Claim Objections
Claims 9, 12, 16, and 18 are objected to because of the following informalities: 
Regarding Claims 9, 16, and 18: “the nozzle casing” should be “a nozzle casing”;
Regarding Claim 12: L. 8 “to eject fuel and air” should be “to eject the fuel and the air”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2014/0366541) in view of Strom (US 2010/0146980).


Regarding Claim 1: Jensen discloses a combustor (12; Fig. 3) comprising: a plurality of nozzles (46, 47; Figs. 5-6) configured to eject fuel (“fuel”, not labeled, [0025]) and air (“air”, not labeled, [0025]);  5a flow passage (see annotated figure 541’) configured to guide a flow of air (see arrows in Fig. 4) to be drawn into the nozzles ([0025]); a plurality of fuel pegs (43; Figs. 4-6) configured to protrude into the flow passage (see annotated figure 541’), each of the plurality of fuel pegs including an injection hole (44, Figs. 7-8) through which fuel is discharged.

Jensen does not disclose a peg support as illustrated in the present application.


However, Strom teaches a flow passage (passage between walls 7 and 8; Fig. 4C), a plurality of fuel pegs (22c; Fig. 4C)  to protrude into the flow passage (see annotated figure 980’), each of the plurality of fuel pegs including an injection hole through which fuel is discharged (22c being a fuel nozzle injection hole to inject fuel is necessarily present, see [0063] ), and a peg support (11; Figs. 2-3) configured to be coupled to the fuel pegs to support the fuel pegs (see annotated 980’ and [0063-64] how 11 is affixed to 12 and 22c and thus provide support).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jensen to add a peg support configured to be coupled to the fuel pegs to support the fuel pegs, as taught by Strom, to provide flow control, flow stabilization, optimization of the flow characteristic for injection (e.g. adjusting direction and distribution), reduce temperature gradient, increase mixing, as recognized by Strom, see [0058, 0039]. 


    PNG
    media_image1.png
    540
    816
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1104
    816
    media_image2.png
    Greyscale


Regarding Claim 2: Jensen in view of Strom teaches all the limitations of Claim 1, as stated above, and Jensen further discloses a nozzle casing (see annotated figure 541’) configured to enclose the nozzles, wherein the fuel pegs are arranged at positions spaced apart from each other in a circumferential direction of the nozzle casing (see annotated figure 541’), and  Jensen once modified by Strom 15further teaches the peg support being formed to extend in an annular shape (see Fig. 2 of Strom and annotated figure 541’ wherein 12 extend in an annular shape).

Regarding Claim 3: Jensen in view of Strom teaches all the limitations of Claim 2, as stated above, and Jensen once modified by Strom further teaches the peg support includes a guide surface (see annotated figures 980’ and 541’) oriented toward a center of the nozzle casing (see annotated figure 980’ and 541’) and formed in a curved arc shape (see annotated figure 980’ and 541’).

Regarding Claim 4: Jensen in view of Strom teaches all the limitations of Claim 2, as stated above, and Strom further teaches the peg support comprises a first peg support (see annotated figure 980’) and a second peg support (see annotated figure 980’), and wherein the first and second peg supports are disposed at positions spaced 25apart from each other in a longitudinal direction of each of the fuel pegs (see annotated figure 980’).

Regarding Claim 7: Jensen in view of Strom teaches all the limitations of Claim 1, as stated above, and Strom further teaches a cross-section (see annotated figure 980’) of the peg support has a streamlined shape (see annotated figure 980’).


Regarding Claim 11: Jensen in view of Strom teaches all the limitations of Claim 1, as stated above, and Jensen once modified by Strom further teaches the injection hole is open in a direction in which the peg support extends (see annotated figure 541’).


Regarding Claim 12: Jensen discloses  a gas turbine (10; Fig. 1) comprising:  15a compressor (11; Fig. 1) configured to compress air (“compressed air”, not labeled, [0022]); a combustor (12; Fig.1) configured to mix fuel (“fuel”, not labeled, [0022]) with the air 

Jensen does not disclose a peg support as illustrated in the present application.


However, Strom teaches a gas turbine (1; Fig. 1) having  a flow passage (passage between walls 7 and 8; Fig. 4C), a plurality of fuel pegs (22c; Fig. 4C)  to protrude into the flow passage (see annotated figure 980’), each of the plurality of fuel pegs including an injection hole through which fuel is discharged (see [0063] wherein 22c injects fuel and thus a fortiori has opening to discharged fuel), and a peg support (11; Figs. 2-3) configured to be coupled to the fuel pegs to support the fuel pegs (see annotated 980’ and [0063-64] how 11 is affixed to 12 and 22c and thus provide support).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jensen to add a peg support configured to be coupled to the fuel pegs to support the fuel pegs, as taught by Strom, to provide flow control, flow stabilization, optimization of the flow characteristic for injection (e.g. 

Regarding claim 13: Jensen in view of Strom teaches all the limitations of Claim 12, as stated above, and Jensen further discloses a nozzle casing (see annotated figure 541’) configured to enclose the nozzles, and Jensen once modified by Strom 15further teaches the peg support being formed to extend in an annular shape (see Fig. 2 of Strom and annotated figure 541’ wherein 12 extend in an annular shape).

Regarding Claim 14: Jensen in view of Strom teaches all the limitations of Claim 13, as stated above, and Jensen once modified by Strom further teaches the peg support includes a guide surface (see annotated figure 980’ and 541’) oriented toward a center of the nozzle casing (see annotated figure 980’ and 541’) and formed in a curved arc shape (see annotated figure 980’ and 541’).

Regarding Claim 15: Jensen in view of Strom teaches all the limitations of Claim 14, as stated above, and Strom further teaches the peg support comprises a first peg support (see annotated figure 980’) and a second peg support (see annotated figure 980’), and wherein the first and second peg supports are disposed at positions spaced 25apart from each other in a longitudinal direction of each of the fuel pegs (see annotated figure 980’).

Regarding Claim 17: Jensen in view of Strom teaches all the limitations of Claim 12, as stated above, and Strom further teaches a cross-section (see annotated figure 980’) of the peg support has a streamlined shape (see annotated figure 980’).

Allowable subject matter
Regarding Claims 5-6, 8-10, 16, 18-20: Claims 5-6, 8-10, 16, 18-20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, in combination with the other limitations of dependent , “a guide surface of the first peg support disposed at an inner position has a curvature radius different from a curvature radius of a guide surface of the second peg support disposed at a position 5farther from the center of the nozzle casing than the first peg support” (for Claims 5 and 16 ); or “a first curved surface protruding in a convex shape and a second curved surface connected with the first curved surface and protruding in a convex shape” (for Claim 8); or “a first center axis of the first peg support disposed at an inner position is inclined relative to a second center axis of the second peg support disposed at a position farther from a center of the nozzle casing than the first peg support  (for Claims 9-10 and 18-20).

Claim Objections
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741